DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
	Claims 1-3, 6-9, 12-13, 18-20, 36, 39-42, 53-54 are pending in this application.  Claims 53 and 54 are newly added. Claims 1-3, 6-9, 12-13, 18-20, stand withdrawn from consideration as being drawn to non-elected inventions.  Claims 36, 39-42, 53, 54 are under examination. All other claims have been canceled.
The substitute specification filed 2/16/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the citation information provided for certain incomplete references has no basis in the originally filed disclosure.  Amendments deleting statements referring to “Supplemental methods” is not a simple correction of a typographical error, or other approved reason for deletion. These represent new matter.
	The IDS filed 2/16/2022 has been entered and considered.
	Applicants amendments and arguments filed 2/16/2022 have been carefully considered but are not completely persuasive.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  This is not a rejection, but a statement of claim interpretation.
Such claim limitation(s) is/are: 
In claim 36 the generic placeholder is “a Bayesian non-homogenous hidden Markov model trained on training data comprising high coverage whole genome sequencing data”, and the specialized function is: “determining a predicted DNA methylation pattern of the cfDNA or gDNA in the sequence data… using the parameters (i) fragment length of each individual DNA fragment (ii) fragment coverage, and (iii) distance to fragment end”.
In claim 53 the generic placeholder is “the Bayesian non-homogenous hidden Markov model”, and the specialized function is: “to predict a methylation status at one or more CpG sites in cfDNA or gDNA”.
In claim 54 the generic placeholder is “the Bayesian non-homogenous hidden Markov model” from claim 53, and the specialized function is: “predicting a tissue of origin based on the predicted methylation status at the one or more CpG sites by comparing the predicted methylation status at the one or more CpG cites with a reference methylome”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 39-42, 53, 54 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth above, claim limitations identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function recited in the claim. The listed claim fails to particularly set forth and distinctly claim the structures, steps or algorithms required to achieve the desired goal.
In claim 36 the generic placeholder is “a Bayesian non-homogenous hidden Markov model trained on training data comprising high coverage whole genome sequencing data”, and the specialized function is: “determining a predicted DNA methylation pattern of the cfDNA or gDNA in the sequence data… using the parameters (i) fragment length of each individual DNA fragment (ii) fragment coverage, and (iii) distance to fragment end”.
In claim 53 the generic placeholder is “the Bayesian non-homogenous hidden Markov model”, and the specialized function is: “to predict a methylation status at one or more CpG sites in cfDNA or gDNA”.
In claim 54 the generic placeholder is “the Bayesian non-homogenous hidden Markov model” from claim 53, and the specialized function is: “predicting a tissue of origin based on the predicted methylation status at the one or more CpG sites by comparing the predicted methylation status at the one or more CpG cites with a reference methylome”.
Claim 36 fails to particularly point out and distinctly claim all of the minimally sufficient steps required to achieve the desired results of a predicted DNA methylation pattern of cfDNA or gDNA and/or ctDNA.  Claim 36 requires: “determining a predicted DNA methylation pattern of the cfDNA or gDNA in the sequence data using a Bayesian non-homogenous Hidden Markov Model trained on training data comprising high coverage whole genome sequencing data using the parameters i) fragment length of each individual DNA fragment, ii) fragment coverage and iii distance to fragment end.”  The metes and bounds of this limitation are unclear. Merely reciting a type of statistical modeling process is not a clear, distinct step setting forth all the limitations required to utilize the process.  Merely reciting parameters fails to set forth how any modification in the parameters may affect any result.  The claim fails to set forth how the three parameters are to be “used” to create and train a model which can then act on the sequencing data provided by steps a-c of claim 36.  The specification at Example 2 does not clearly disclose how the ccInference model was built or trained, or what all the relevant parameters are that are required.  Merely stating that high coverage whole genome sequencing data is the training data fails to set forth how the training is accomplished, with respect to desired outcomes, the data provided by WGS data, and the parameters of the HMM.  Example 2 refers to Fig 11.  Figure 11 is a flowchart which graphically depicts elements of the ccInference pipeline, but does not set forth how each step of model generation, training and application is performed.  Merely reciting “filtering” and the three parameters, followed by the terms “K-means++ initialization” “non-homogenous HMM training” and “Viterbi decoding” is not a clear and definite definition of each part of the particular model of claim 36, or how it is generated and applied to the data at hand, library sequence data wherein the fragments used to build the library were not subjected to bisulfite treatment.  The connection between the fragments not treated with bisulfite, and the training data of high coverage whole genome sequence data is unclear, for the purpose of identifying a methylation pattern.  WGS data does not necessarily provide any information as to any methylation pattern in a library: it provides sequencing reads of the original fragments.  Figure 11 clearly indicates that at least a training step is required, which is lacking from claim 36. Merely identifying a training set does not set forth how the training set is applied to achieve the desired results. Figure 12 is related to the benchmarking and performance of the ccInference, and not how the model is specifically built, trained, and used to determine the required results of claim 36.  Example 3 moves from WGBS data to WGS data but fails to address any element of the ccInference model, or modifications made to the model to address the WGS data.  The section at page 25 (of the substitute specification) named “model development and training” briefly sets forth the development of the model.  This section sets forth a variety of steps required for creating the model which are lacking from the independent claim.  Further, an alleged “supplemental method” is referred to in this section, and the Examiner was unable to determine whether that section is a part of the disclosure. This issue was brought up in the previous action. At page 26, the specification states: “Two states Hidden Markov Model (HMM) is implemented as described in Rabiner 1989 at Jahmm framework with some adaptations to our problem.  Baum-Welch algorithm is used to estimate the parameters with maximum of 50 iterations.  All details are implemented in CcBayesianNhmmV5.java’.”  The examiner was unable to determine what the incomplete citations are referring to, or how they provide the model.  Further, the Examiner was unable to identify any disclosure of the .java file mentioned.  These issues were discussed in the previous rejection. In the discussion of the K-means initialization required for the HMM model (a step still missing from claim 36) the paragraph refers to a non-existent numbering system (“used at 2.2”) and another undisclosed java file (KmeansPlusLearner.java).  Therefore, there is no clear definition of what is required for a Bayesian-non-homogenous Hidden Markov Model in the specification. As such, the metes and bounds of step d) cannot clearly be determined, as it is unclear how the specific model required is to be created, trained and applied to the data at hand.  No clear method sets forth how the ccInference model is adjusted, trained or applied to the data at hand from claim 36, to “characterize the methylation status at each CpG” as set forth in the preamble.  
While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.  
The metes and bounds of claim 36 remain unclear, and the metes and bounds of new claim 53 are similarly unclear, as the statement that the method of claim 36 uses the “Bayesian non-homogeneous hidden Markov model to predict a methylation status at one or more CpG sites in cfDNA or gDNA” fails to actually set forth how the Bayesian HMM is actually applied to the data at hand, to generate any predicted methylation status.  The steps of claim 36 only clip fragments at “hypersensitive” sites, which are not necessarily CpG sites.  No bisulfate treatments are applied, so none of the possible methylation sites appear to be marked in any way, such that any data resulting from the steps of claim 36 could clearly be used to predict any methylation pattern, even using the B-HMM trained on WGS data (which also does not mark methylation of CpG sites).  Merely reciting a statistical analysis is not sufficient to clearly set forth and distinctly claim the steps that are necessary and sufficient to achieve the desired goal, “a methylation status at one or more CpG sites in cfDNA or gDNA.” While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of new claim 54 are unclear, as the statement that the method further comprises “predicting a tissue of origin based one the predicted methylation status…by comparing the predicted methylation status at the one or more CpG sites with a reference methylome” is unclear.  Initially, the steps of claim 53 do not clearly provide a predicted methylation status as disclosed immediately above.  Further, the alleged “reference methylome” does not clearly provide any information regarding the tissue of origin of the reference methylome- merely the methylation status of elements within that dataset.  The claims lack the necessary and sufficient steps required to achieve any prediction of a tissue of origin, as there is no provided information as to how to identify that tissue of origin with the data at hand.  The data at hand appears to lack critical information required for any comparison and identification of a tissue of origin.  The step of claim 54 fails to provide this information, and fails to set forth how any generic comparison leads to the identification of a tissue of origin.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Applicant’s arguments:
The examiner acknowledges that the changes to the specification, present in the most recently provided substitute specification may have been made to address certain parts of the rejection, however the substitute specification has not been entered, and any information added or removed by that substitute specification cannot influence these rejections.
Applicant’s arguments with respect to this rejection have been carefully considered, but are not persuasive.  Merely adding the presence of a training set of WGS data fails to clearly point out and particularly claim the necessary and sufficient steps to achieve the required goals.  The examiner examined the entire disclosure for such necessary and sufficient steps, algorithms or structures, clearly linked with the identified specialized functions, and they were not apparent.  With respect to 35 USC 112b rejections of computer implemented inventions, the MPEP states: MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” Additionally, “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”  Finally, “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
This includes the particular disclosure of the algorithms, structures, or step-by step processes specifically linked to particular specialized functions in the claims. MPEP 2181: “The specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.
Therefore, claims 36, 39-42, 53, 54 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 36, 39-42, 53, 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on... In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
Original, amended, or new claims are each given their broadest reasonable interpretation in light of, and consistent with the written description of the invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or how the result is to be achieved. For computer-implemented inventions, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps or procedures taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed to achieve the desired results. See MPEP §§ 2163.02 and 2181, subsection IV.As set forth in MPEP 2161, 2181 and 2185, “the claims must be supported by adequate written description of the step-by-step directions, algorithms, or structures to carry out the claimed steps.”
Functional claim limitations may be adequately described if: (1) The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited; or (2) it is clear based on the facts of the application that one skilled in the art would have known what specific structure, material, or acts disclosed in the specification perform the specialized function. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) 
Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." Additionally, "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
"Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Additionally, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp..”  An invention described solely in terms of a method of its desired function lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The description needed to satisfy the requirements of 35 U.S.C. 112  "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. 
Considering claims 36, 39-42, 53 and 54, the claimed technology of characterizing or predicting methylation status in certain CpG sites, using methods which do not mark or otherwise identify any methylation, and a generically described Bayesian non-homogenous Hidden Markov Model is considered in the art to be unpredictable.  The claimed invention, drawn to computer-implemented methods of making those characterizations or predictions, employs the following generic placeholder for “means” and the following specialized functions.
In claim 36 the generic placeholder is “a Bayesian non-homogenous hidden Markov model trained on training data comprising high coverage whole genome sequencing data”, and the specialized function is: “determining a predicted DNA methylation pattern of the cfDNA or gDNA in the sequence data… using the parameters (i) fragment length of each individual DNA fragment (ii) fragment coverage, and (iii) distance to fragment end”.
In claim 53 the generic placeholder is “the Bayesian non-homogenous hidden Markov model”, and the specialized function is: “to predict a methylation status at one or more CpG sites in cfDNA or gDNA”.
In claim 54 the generic placeholder is “the Bayesian non-homogenous hidden Markov model” from claim 53, and the specialized function is: “predicting a tissue of origin based on the predicted methylation status at the one or more CpG sites by comparing the predicted methylation status at the one or more CpG cites with a reference methylome”.
The level of the skill and knowledge of one skilled in the art of bioinformatics is high.  Bioinformatics combines biological and technical knowledge with skills related to computers and sophisticated data analysis.  In particular, the prior art of record relating to the claimed methylation pattern prediction technology illustrates the unpredictable nature of the technology, and underscores the requirement for a higher level of disclosure to support those claims.

The original disclosure fails to support the invention as it is now claimed, as it lacks a specific written description of all of the necessary and sufficient information required to carry out the claimed methods. 
The specification was probed for sufficient description of how these computer-implemented steps / specialized functions are to be performed.  The specification fails to provide sufficient disclosure of the steps and information required to create the specific model required, and apply it to cfDNA or gDNA sequencing reads, wherein the DNA was not subjected to bisulfate treatment, to determine the required DNA methylation pattern as required for claim 36.  It fails to provide how to deconvolute the methylation pattern using the statistical techniques recited in claim 53.  The original disclosure fails to provide basis for using the model to predict the methylation status at each CpG in each DNA fragment as required for claim 54.
The specification as filed fails to provide a written description of the elements required to perform these computer-implemented steps.  At pages 13-14, the specification generically recites the same above listed limitations, without any explanation as to how these results are to be obtained in each step.  Example 2 (p20) discusses a Bayesian based non-homogenous HMM using WGBS data.  This is Whole Genome Bisulfite Sequencing data.  However, claim 36 now specifically recites not using a bisulfite treatment at any step.  Therefore it is unclear how the ccInference pipeline would apply to WGS data, data produced from methods which do not use a bisulfite treatment, which is the data obtained by steps a-c of claim 36.  
Around the time of the invention, bisulfite-free approaches to detecting DNA methylation patterns were known to fall into certain categories: HPLC, HPCE, MS, labeling a 5-mC containing DNA molecule followed by SPR, qPCR, optical or electrochemical readouts, label-free methods such as high throughput sequencing methods using nanopore sequencing, and the MRE-seq methods (Bhattacharjee et al 2018).  MRE is Methylation-sensitive Restriction Enzyme digestion followed by Sequencing (Li, Daofeng et al 2015, abstract). The MRE or RE methods use a particular methylation sensitive restriction enzyme to cut the DNA at hypersensitive sites, followed by either library prep and sequencing (Li, Daofeng et al 2015, section 3.2 p34-35) or electrochemical detection (Bhattacharjee 2018, 3.1.2 p4807-4809).  Bhattacharjee specifically notes that “the application of RE based methods to decipher DNA methylation patterns in clinical samples has so far been limited.”  This shows that the art around the time of the invention did not know how to detect or predict DNA methylation patterns in clinical samples using restriction enzyme based methods.  The art does not set forth the model using the properties recited in clam 36.  The art was reviewed for known statistical techniques for analyzing DNA methylation data (Li, Dongmei et al. 2015).  Li analyses various methods to determine methylation patterns from microarray or high throughput sequencing technologies including EWAS.  However these analyses use the bisulfite treatment steps and processes of the Illumina BeadChip, and not the WGS or MREseq steps of claim 36.  Even when limited to bisulfate treated DNA data, Li notes that “with so many options available to investigators, selection of an optical statistical method can be challenging- especially when different methods applied to the same data set generate inconsistent results...” (Li et al p2).
The disclosure fails to set forth details and specifics regarding how any model is to be trained to determine and/or predict the required information; claim 36 merely lists 3 parameters of the model named “Bayesian non-homogenous Hidden Markov Model” and a training set of whole genome sequencing data, with no further explanation.  The specification was probed for support for these embodiments.  Example 2 states the ccInference model was trained “using high coverage WGBS of cfDNA ignoring the methylation status at each CpG from WGBS” (p20) which is not a full disclosure of how the model was adjusted and/or trained to act on the WGS data (bisulfate-free), as the this passage states it is created using different data: data from a bisulfate treated experiment.  Example 2 refers to Fig 11, a flowchart which graphically depicts some elements of the ccInference pipeline, but does not set forth how each step of model generation, training and application is performed.  Merely reciting “filtering” and the three parameters, followed by the terms “K-means++ initialization” “non-homogenous HMM training” and “Viterbi decoding” is not a clear and definite definition of each part of the particular model of claim 36, or how it is generated and applied to the data at hand which was not subjected to bisulfite treatment.  Figure 12 is related to the benchmarking and performance of the ccInference, and not how the model is specifically built, trained, and used to determine the required results of claim 36.  Example 3 moves from WGBS data to WGS data but fails to address any element of the ccInference model, or modifications made to the model to address the WGS data.  
The section at page 25 (of the first substitute specification) named “Model development and training” briefly sets forth the development of a process which comprises an initiation matrix, a non-parametric model to calculate initiation and transition, followed by a Gaussian mixture model, used to model the emission likelihood of each feature, healthy reference information is required in a decoding step, and a probability equation is provided which sets forth “the probability of observing methylated event em given that it located at CpG site with methylation prior k: [equation].”  This disclosure does not set forth that this paragraph is describing the same model as the Bayesian nonparametric Hidden Markov Model as disclosed at page 20.  This section at page 25 sets forth a variety of steps required for creating the model which are lacking from the independent claim.  Further, an alleged “supplemental method” is referred to in this section, and the Examiner was unable to determine whether that section is a part of the disclosure. This issue was brought up in the previous action. As such, any information allegedly provided in this section is completely lacking and unknowable.
At page 26, the specification states under the heading “Bayesian non-homogenous Hidden Markov Model: “Two states Hidden Markov Model (HMM) is implemented as described in Rabiner 1989 at Jahmm framework with some adaptations to our problem.  Baum-Welch algorithm is used to estimate the parameters with maximum of 50 iterations.  All details are implemented in CcBayesianNhmmV5.java’.”  The examiner was unable to determine what the incomplete citations are referring to, or how they provide the model.  Further, the Examiner was unable to identify any disclosure of the .java file mentioned.  These details are unknowable. It is not clear that this is the same model discussed at page 25 as discussed above. These issues were discussed in the previous rejection. In the discussion of the K-means initialization required for the HMM model (a step missing from claim 36) the paragraph on page 27 refers to a non-existent numbering system (“used at 2.2”) and another undisclosed java file (KmeansPlusLearner.java).  Therefore, there is no complete disclosure of a Bayesian-non-homogenous Hidden Markov Model with the requisite training in the specification.
The specification was probed to identify support for the limitations of claim 53, regarding how the Bayesian non-homogeneous HMM is to be used to predict a methylation status at one or more CpG sites in cfDNA or gDNA. The steps of claim 36 only clip fragments at “hypersensitive” sites, which are not necessarily CpG sites.  No bisulfate treatments are applied, so none of the possible methylation sites appear to be marked in any way, such that any data resulting from the steps of claim 36 could clearly be used to predict any methylation pattern, even using the B-HMM trained on WGS data (which also does not mark methylation of CpG sites).  Merely reciting a statistical analysis is not sufficient to clearly set forth and distinctly claim the steps that are necessary and sufficient to achieve the desired goal, “a methylation status at one or more CpG sites in cfDNA or gDNA.”
The specification was probed to identify support for the limitations of claim 54, regarding predicting a tissue of origin based on the predicted methylation status by comparing the predicted methylation status with a reference methylome.  Initially, the steps of claim 53 do not clearly provide a predicted methylation status as disclosed immediately above.  Further, the alleged “reference methylome” does not clearly provide any information regarding the tissue of origin of the reference methylome- merely the methylation status of elements within that dataset.  The claims and specification lack the necessary and sufficient steps required to achieve any prediction of a tissue of origin, as there is no provided information as to how to identify that tissue of origin with the data at hand.  The data at hand appears to lack critical information required for any comparison and identification of a tissue of origin.  The step of claim 54 and the original disclosure (and first substitute specification) fail to provide this information, and fail to set forth how any generic comparison leads to the identification of a tissue of origin. Examples 4 and 5 (pages 21-22 of the first substitute specification) discuss prediction of methylation levels from WGS and extrapolating identification of tissue of origin based on predicted methylation levels.  However, these examples do not address any element of the ccInference model, how it is generated, how it is trained, or how it acts on the data from the first three steps of claim 36, the WGS data.  Example 6 (p22) discloses using ultra-low-pass whole genome sequencing (ULP-WGS and ULP-WGBS) instead of deep coverage sequencing to provide the sequencing read data.  However, this section fails to set forth how the ccInference model is created, trained and applied to this ULP-WGS data from steps 1-3 of claim 36, nor does it set forth how to predict corresponding methylation pattern data.  As set forth above (Li, Dongmei 2015, see p14-16 Real Data Examples, Ovarian Cancer), one of skill in the art would not necessarily be apprised as to what actual steps would be required, to use the cfDNA sequencing reads, or gDNA sequencing reads in the HMM model of claim 36, to then predict DNA methylation patterns and tissues of origin.  Therefore, without specific step-by step direction as to how the particular model is created, trained, and applied to the data at hand (ULP-WGS, or high coverage WGS) one of skill would not be able to create such a model or use it to predict a methylation pattern cfDNA or gDNA. (See also Li, Daofeng 2015, Section 3.3.2 MREseq data processing, the methylCRF program which requires both MeDIP-seq and MREseq data, and section 3.3.5).
With respect to the overall purpose of the methods, characterizing or predicting methylation status or methylation patterns and “using” the B-HMM model to predict the methylation status at each CpG in each DNA fragment, the specification fails to provide adequate support.  The specification does not describe how any parameters of the model of claim 36 are to be adjusted, or how the model of claim 36 is to be specifically trained so that the desired results can be obtained. Merely listing a training set of data does not clearly link any data in the training set to any particular outcome, or any particular parameter of the B-HMM. The specification at pages 27-28 offers: “ccInference is trained and decoded at WGS data. Methylation level is calculated by aggregating the binary methylation status across fragments at each CpGs.  The continuous methylation level is compared with methylation level obtained from WGBS at the same individual.  For the comparison at low coverage WGS and WGBS data, methylation density at each 1Kb bin is calculated instead of each single CpG.”  The specification provides no more detail.  The specification does not set forth how the model of claim 36 is trained “at WGS data.”  It is unknown what this training entails.  The specification does not disclose how the model of claim 36, provides the required data for the calculation of CpG status or methylation level.  The specification does not set forth how to perform the calculations only using WGS data.  
With respect to what was known in the art on this subject, Stevens (Stevens, M. et al 2013) discusses estimation of absolute methylation levels at single CpG resolution from methylation enrichment and restriction enzyme sequencing methods.  Stevens compares bisulfite treated, and bisulfite free processes and differing analyses for each process (WGBS, MethylC-seq BS-seq, RRBS, MeDipSeq, and MREseq).  He notes that “none of the existing methods provides single CpG resolution, comprehensive genome-wide coverage and cost feasibility for a typical laboratory.”  Stevens presents a process which combine MeDIPseq and MREseq information in a conditional random fields based algorithm: MethylCRF.  Stevens discusses why CRF modeling was chosen over HMM modeling at page 1543.  Therefore, one of skill would not have looked to HMM modeling and use only MREseq type data to achieve a complete picture of DNA methylation patterns across the entire genome. One of skill would not have been able to create the required HMM model using the ULP-WGS data alone, or the newly recited high density WGS for prediction of DNA methylation patterns in cfDNA, or gDNA.  The specification fails to set forth how the ccInference model is adjusted, trained or applied to the data at hand from claim 36, to “predict the methylation status at one or more CpG” as now required for claim 53 using only the data which results from the first 3 steps of claim 36- the WGS data.  The specification fails to set forth any processes specifically linked to the claims which specifically leads to prediction of a tissue of origin.  
The skilled practitioner would first turn to the instant specification to identify the specific algorithms or steps required by the specialized functions recited by the claims. However, the instant disclosure does not provide a written description of those specialized functions, and fails to link the particular algorithms or processes disclosed by the specification to specific functional limitations of the claims. As such, the skilled practitioner would turn to the prior art for guidance as to any known correlations between the disclosed structures or algorithms, and the specialized functions of the claims, however, the prior art shows that given the data present in the claims as now written, one of skill would find the prediction of any methylation status, pattern, or tissue of origin to be unpredictable, and require rigorous statistical analysis and possibly additional data.  As such, the claims lack adequate written description.
Applicant’s arguments:
The examiner acknowledges that the changes to the specification, present in the most recently provided substitute specification may have been made to address certain parts of the rejection, however the substitute specification has not been entered, and any information added or removed by that substitute specification does not influence these rejections.
Applicant’s arguments with respect to this rejection have been carefully considered, but are not persuasive.  Merely adding the presence of a training set of WGS data fails to clearly point out and particularly claim the necessary and sufficient steps to achieve the required goals.  The examiner examined the entire disclosure for such necessary and sufficient steps, algorithms or structures, clearly linked with the identified specialized functions, and they were not apparent.  
	The examiner has identified each specialized function, and probed the full disclosure (including the first substitute specification) and has not found any specific algorithms, step-by-step directions, or computing structures sufficient to carry out those specialized functions.  
	As indicated in MPEP 2185: “Interpretation of claims as set forth in MPEP § 2181 may create some uncertainty as to what the inventor or a joint inventor regards as the invention. If this issue arises, it should be addressed in a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. While 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, permits a particular form of claim limitation, it cannot be read as creating an exception either to the description, enablement or best mode requirements of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph or the definiteness requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Knowlton, 481 F.2d 1357, 178 USPQ 486 (CCPA 1973).”
	MPEP 2181 B. states: In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Additionally, “the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id.
	The original disclosure, including the first substitute specification, fail to provide these algorithms with any specificity.  Reciting broad categories of analysis or statistical procedures is not a specific disclosure of the particular step-by-step processes necessary and sufficient to achieve the desired goals. MPEP 2181B continues: “An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.”
	Arguments that one of skill could have created such an algorithm are not persuasive in the context of a written description rejection, which discusses possession. “In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification."). The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631